EXHIBIT 10.5


[G148431KIIMAGE002.GIF]


STANDARD TERMS AND CONDITIONS
GOVERNING
EMPLOYEE NON-QUALIFIED STOCK OPTIONS
UNDER THE
1998, 2000 AND 2002 STOCK INCENTIVE PLANS

The following constitute the standard terms and conditions (these “Terms and
Conditions”) governing any “non-qualified” option (an “Option”) to purchase
shares (“Option Shares”) of the Common Stock, par value $.01 per share (“Common
Stock”), of Aftermarket Technology Corp. (the “Company”) granted under the
Company’s 1998, 2000 or 2002 Stock Incentive Plans, as amended from time to time
(the relevant stock incentive plan being referred to herein as the “Plan”), to
any optionee (an “Optionee”) who is an employee of the Company or one of its
subsidiaries, unless and to the extent otherwise provided by the Company’s Board
of Directors (the “Board”) (or a duly authorized committee of the Board) at the
time an Option is granted.  A non-qualified Option is an Option not intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code.  These Terms and Conditions are promulgated by the Compensation and Human
Resources Committee of the Board pursuant to Section 2.2 of the Plan.

1.             Vesting; Expiration.  The date on which the grant of an Option is
effective is referred to as the “Date of Grant.”  On each of either (i) the
first, second and third anniversaries of the Date of Grant or (ii) the first,
third and fifth anniversaries of the Date of Grant, as determined by the Board
and set forth in the certificate evidencing the Option, the Option shall become
exercisable to purchase, and shall vest with respect to, one-third of the Option
Shares.  The Option shall expire at 5:00 p.m., central time, on the tenth
anniversary of the Date of Grant (the “Expiration Date”).

2.             Acceleration and Termination of Option.

(a)           Termination of Employment.

(i)            Termination Within One Year After Change of Control.  If Optionee
ceases to be employed for any reason or for no reason, within one year after a
Change of Control (as defined in Section 2(e)(i)), then the Option shall
terminate upon the earlier of the Expiration Date or the first anniversary of
the Termination Date (as defined in Section 2(e)(v)).

(ii)           Retirement.  If Optionee retires in accordance with the Company’s
then-current retirement policy (“Retirement”), and a Change of Control shall not
have occurred within one year prior thereto, then (A) the portion of the Option
that has not vested on or prior to the Termination Date shall terminate on such
date and (B) the remaining vested portion of the Option shall terminate upon the
Expiration Date.

(iii)          Death or Permanent Disability.  If Optionee ceases to be employed
due to his or her death or Permanent Disability (as defined in
Section 2(e)(iii)), and a Change of

--------------------------------------------------------------------------------


Control shall not have occurred within one year prior thereto, then (A) the
portion of the Option that has not vested on or prior to the Termination Date
shall terminate on such date and (B) the remaining vested portion of the Option
shall terminate upon the earlier of the Expiration Date or the first anniversary
of the Termination Date.

(iv)          Other Termination.  If Optionee ceases to be employed for no
reason or for any reason other than Retirement, death or Permanent Disability,
and a Change of Control shall not have occurred within one year prior thereto,
then (A) the portion of the Option that has not vested on or prior to the
Termination Date shall terminate on such date and (B) the remaining vested
portion of the Option shall terminate on the earlier of the Expiration Date or
the date that is 30 days after the Termination Date.

(b)           Death Following Termination of Employment.  If Optionee shall die
at any time after the Termination Date and prior to the Expiration Date or
earlier termination of the Option, then the remaining vested portion of the
Option shall terminate on the earlier of the Expiration Date or the first
anniversary of the date of death.

(c)           Other Events Causing Acceleration of Option.

(i)            Change of Control.  If a Change of Control occurs on or before
the Termination Date, the portion of the Option that has not vested on or prior
to the date of such Change of Control shall fully vest on such date; and

(ii)           Other Events.  The Board (or a duly authorized committee of the
Board), in its sole discretion, may accelerate the exercisability of the Option
at any time and for any reason.

(d)           Other Events Causing Termination of Option.  Notwithstanding
anything to the contrary in these Terms and Conditions, the Option shall
terminate upon the consummation of any of the following events, or, if later,
the 30th day following the first date upon which such event shall have been
approved by both the Board and the stockholders of the Company:

(i)            the dissolution or liquidation of the Company;

(ii)           a sale of substantially all of the property and assets of the
Company, unless the terms of such sale shall provide otherwise; or

(iii)          a Change of Control, if the Board (or a duly authorized committee
of the Board) elects to terminate the Option in connection therewith.

(e)           Certain Definitions.

(i)            “Change of Control” means the first to occur of the following
events:

(A)          any sale or transfer or other conveyance, whether director or
indirect, of all or substantially all of the assets of the Company, on a

2

--------------------------------------------------------------------------------


consolidated basis, in one transaction or a series of related transactions,
unless, immediately after giving effect to such transaction, at least 85% of the
total voting power normally entitled to vote in the election of directors,
managers or trustees, as applicable, of the transferee is “beneficially owned”
by persons who, immediately prior to the transaction, beneficially owned 100% of
the total voting power normally entitled to vote in the election of directors of
the Company;

(B)           any Person or Group (as defined in Section 2(e)(iv)) other than an
Excluded Person (as defined in Section 2(e)(ii)) is or becomes the “beneficial
owner,” directly or indirectly, of more than 35% of the total voting power in
the aggregate of all classes of Capital Stock of the Company then outstanding
normally entitled to vote in elections of directors, unless the percentage so
owned by an Excluded Person is greater;

(C)           during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted the Board (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; or

(D)          a reorganization, merger or consolidation of the Company the
consummation of which results in the outstanding securities of any class then
subject to the Option being exchanged for or converted into cash, property
and/or a different kind of securities, unless, immediately after giving effect
to such transaction, at least 85% of the total voting power normally entitled to
vote in the election of directors, managers or trustees, as applicable, of the
entity surviving or resulting from such reorganization, merger or consolidation
is “beneficially owned” by persons who, immediately prior to the transaction,
beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company.

The foregoing definition supercedes Section 11.2 of the Plan.

(ii)           “Excluded Person” has the meaning set forth in that certain
Indenture dated as of August 2, 1994 by and among the Company, the Guarantors
named therein and American Bank National Association.

(iii)          “Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months. 
Optionee shall not be deemed to have a Permanent Disability until proof of the
existence thereof shall have been furnished to the Board in such form and
manner, and at such times, as the Board may require.  Any determination by the

3

--------------------------------------------------------------------------------


Board that Optionee does or does not have a Permanent Disability shall be final
and binding upon the Company and Optionee.

(iv)          “Person” and “Group” have the meanings used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
whether or not such sections apply to the transaction in question.

(v)           “Termination Date” means the date on which Optionee ceases to be
employed by the Company and its subsidiaries for any reason (including
Retirement, death or Permanent Disability) or for no reason.

3.             Adjustments.  In the event that the outstanding securities of the
class then subject to the Option are increased, decreased or exchanged for or
converted into cash, property and/or a different number or kind of securities,
or cash, property and/or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split or the like, or in the event that substantially all of the property
and assets of the Company are sold, then, unless such event shall cause the
Option to terminate pursuant to Section 2(d) or the terms of such transaction
provide otherwise, the Board (or a duly authorized committee of the Board) may
make appropriate and proportionate adjustments in the number and type of shares
or other securities or cash or other property that may thereafter be acquired
upon the exercise of the Option, and such adjustment shall be in the Board’s (or
such committee’s) sole discretion and be final and binding on Optionee;
provided, however, that any such adjustments in the Option shall be made without
changing the aggregate Exercise Price of the then unexercised portion of the
Option.

4.             Exercise.  The Option shall be exercisable during Optionee’s
lifetime only by Optionee or by his or her guardian or legal representative, and
after Optionee’s death only by the person or entity entitled to do so under
Optionee’s last will and testament or applicable intestate law.  The Option may
only be exercised by the delivery to the Company of (i) a written notice of such
exercise, which shall specify the number of Option Shares to be purchased (the
“Purchased Shares”) and the aggregate Exercise Price for such Purchased Shares,
and (ii) payment in full of such aggregate Exercise Price in cash or by check
payable to the Company; provided, however, that payment of such aggregate
Exercise Price may instead be made promptly after the exercise date if on or
before the exercise date the Company receives a commitment from a broker,
acceptable to the Company, to pay the required amount out of the proceeds of a
sale of Option Shares on behalf of Optionee.

5.             Payment of Withholding Taxes.  If the Company becomes obligated
to withhold an amount on account of any tax imposed as a result of the exercise
of the Option, including, without limitation, any federal, state, local or other
income tax, or any F.I.C.A., state disability insurance tax or other employment
tax, then Optionee shall, on the first day upon which the Company becomes
obligated to pay such amount to the appropriate taxing authority, pay such
amount to the Company in cash or by check payable to the Company, provided that
if Optionee fails to pay such amount, the Company may deduct the amount from
other compensation payable to Optionee or withhold from Optionee a number of
Option Shares having a Fair Market Value equal to such amount.

4

--------------------------------------------------------------------------------


6.             Notices.  All notices and other communications required or
permitted to be given pursuant to the Option Document shall be in writing and
shall be deemed given (i) five days after mailing by certified or registered
mail, postage prepaid, return receipt requested, (ii) the next business day
after being sent through an overnight delivery service under circumstances in
which such service guarantees next day delivery, or (iii) when actually received
if sent by any other method.  All notices shall be sent to the Company at 900
Oakmont Lane, Suite 100, Westmont, Illinois 60559 (or such other address as is
then the Company’s headquarters), attention General Counsel, and to Optionee at
the address set forth in the payroll records of the Company, or at such other
addresses as the Company or Optionee may designate by written notice in the
manner aforesaid.

7.             Stock Exchange Requirements; Applicable Laws.  Notwithstanding
anything to the contrary in the Option Document, no shares of stock purchased
upon exercise of the Option, and no certificate representing all or any part of
such shares, shall be issued or delivered if (i) such shares have not been
admitted to listing upon official notice of issuance on each stock exchange or
interdealer quotation system upon which shares of that class are then listed or
(ii) in the opinion of counsel to the Company, such issuance or delivery would
cause the Company to be in violation of or to incur liability under any federal,
state or other securities law, or any requirement of any stock exchange or
interdealer quotation system listing agreement to which the Company is a party,
or any other requirement of law or of any administrative or regulatory body
having jurisdiction over the Company.

8.             Nontransferability.  Neither the Option nor any interest therein
may be transferred, conveyed, assigned, pledged, encumbered, mortgaged,
hypothecated, gifted or disposed of in any manner other than by will or the laws
of descent and distribution.

9.             Plan; Option Document; Amendment.

(a)           The Option is granted pursuant to the Plan and is subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time by the Board in its sole discretion, and these Terms and Conditions, as
they may be amended from time to time by the Board (or a duly authorized
committee of the Board) in its sole discretion.

(b)           The terms of the Plan, these Terms and Conditions and a
certificate issued to evidence the Option together constitute the “Option
Document” contemplated by the Plan, and the interpretation and construction of
the Option Document by the Board (or a duly authorized committee of the Board)
shall be final and binding upon Optionee.

(c)           The Board (or a duly authorized committee of the Board) may amend
the Option Document without the consent of Optionee; provided, however, that the
Option Document may not be amended following a Change of Control except for any
amendment (i) consented to in writing by Optionee or (ii) necessary to comply
with applicable tax or securities laws or regulations..

(d)           Until the Option shall expire, terminate or be exercised in full,
the Company shall, upon written request therefor, send a copy of the Plan and
these Terms and Conditions, in their then-current form, to Optionee or any other
person or entity then entitled to exercise the Option.

5

--------------------------------------------------------------------------------


10.          Stockholder Rights.  Optionee shall not be entitled to vote,
receive dividends or be deemed for any purpose the holder of any Option Shares
until such Option Shares have been issued following the exercise of the Option
in accordance with the terms of the Option Document.

11.          Employment Rights.  No provision of the Option Document or of the
Option shall (i) confer upon Optionee any right to continue as an employee of
the Company or any of its subsidiaries, (ii) affect the right of the Company and
each of its subsidiaries to terminate the employment of Optionee, with or
without cause, or (iii) confer upon Optionee any right to participate in any
employee welfare or benefit plan or other program of the Company or any of its
subsidiaries other than the Plan.  The Company and each of its subsidiaries may
terminate the employment of Optionee at any time and for any reason, or for no
reason, unless Optionee and the Company or such subsidiary are parties to a
written employment agreement that expressly provides otherwise.

12.          Governing Law.  The Option Document shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to choice or conflict of law principles.

AFTERMARKET TECHNOLOGY CORP.
COMPENSATION AND HUMAN RESOURCES COMMITTEE

Richard R. Crowell
Gerald L. Parsky
J. Richard Stonesifer, Chairman

 

6

--------------------------------------------------------------------------------